                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JEFF YOUNG,
                                   4                                                       Case No. 17-cv-06252-YGR
                                                       Plaintiff,
                                   5
                                                v.                                         CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER NO. 2
                                        CREE, INC.,
                                   7
                                                       Defendant.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby amends the pretrial dates set forth in the Court’s first Case Management

                                  11   and Pretrial Order, dated April 25, 2018, (Dkt. No. 45) as follows:

                                  12                                    PRETRIAL SCHEDULE
Northern District of California
 United States District Court




                                  13   DEADLINE TO FILE CLASS CERTIFICATION MOTION
                                       AND PLAINTIFF’S EXPERT DISCLOSURES RELATED TO          December 14, 2018 January 18, 2019
                                  14   CLASS CERTIFICATION:

                                  15   DEADLINE TO FILE OPPOSITION TO CLASS
                                       CERTIFICATION MOTION, INCLUDING DAUBERT
                                  16
                                       CHALLENGES RELEVANT TO CLASS CERTIFICATION             February 15, 2019 March 22, 2019
                                  17   AND DEFENDANTS’ EXPERT DISCLOSURES RELATED
                                       TO CLASS CERTIFICATION:
                                  18
                                       DEADLINE TO FILE REPLY IN SUPPORT OF CLASS
                                  19   CERTIFICATION AND RESPONSE TO DAUBERT
                                       CHALLENGES RELEVANT TO CLASS CERTIFICATION             March 29, 2019 May 3, 2019
                                  20
                                       AND PLAINTIFF’S REBUTTAL EXPERT DISCLOSURES
                                  21   RELATED TO CLASS CERTIFICATION

                                  22   CLASS CERTIFICATION HEARING:                           Tuesday, April 23, 2019 at 2:00 p.m.

                                  23                                                          Tuesday, May 28, 2019 at 2:00 p.m.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 7, 2018

                                  26                                                   ______________________________________
                                                                                       Hon. YVONNE GONZALEZ ROGERS
                                  27                                                   United States District Judge
                                  28
